 

 

 

 

 

 

 

 

 

 

 

 

USDC sI)NY
DoCUMENT
UNITED STATES DISTRICT CoURT ELECTRONICALL¥ HLED
SoUTHERN DISTRICT oF NEW YoRK DOC #:
"""""""""""""" X DATE FlLED: il Ui l‘\
ALEXANDRA CANOSA,
Plaintiff,
18 Civ. 4115 (PAE)
_V_

OPINION & ORDER

DIRK ZIFF, TIM SARNOFF, TARAK BEN Al\/IMAR,
LANCE MAEROV, RICHARD KOENIGSBERG,
JEFF SACKMAN, THE WEINSTEIN COMPANY
HOLDINGS, LLC, THE WEINSTEIN COl\/IPANY,
LLC, HARVEY WEINSTEIN, ROBERT WEINSTEIN,
and DOES l-lO,

Defendants.

‘ PAUL A. ENGELMAYER, District Judge:

This case is one of several pending in this District in Which plaintiffs have brought claims
against the movie producer Harvey Weinstein (“Weinstein”) and persons and entities affiliated
With him. These claims arise from alleged acts of rape, sexual abuse, intimidation, and
harassment The plaintiff here, producer Alexandra Canosa, sues Weinstein; Weinstein’s brother
Robert (“Robert Weinstein”); two companies run by Weinstein: The Weinstein Company
Holdings, LLC (“TWC Holdings”) and The Weinstein Company, LLC (“TWC”) (together, the
“TWC Companies”); and six former directors of these companies: Dirk Ziff, Tim Sarnoff, Tarak

Ben Ammar, Lance l\/Iaerov, Richard Koenigsberg, and J eff Sackman (the “directors”).l

 

l The caption of Canosa’s Amended Complaint indicates that she also intends to bring claims
against persons she collectively identifies as “Does l-lO,” but the Amended Complaint does not
contain any concrete allegations about these persons, including as to any actions taken by them
or the roles or positions that they occupied. The lack of any such allegations requires dismissal
of all claims against these defendants under Federal Rule of Civil Procedure 8. Cf. Ferro v.
Raz'lway Exp. Agency, Inc., 296 F.Zd 847, 851 (2d Cir. 1961) (Rule 8 requires that a pleading
“give the defendant fair notice of What the plaintiff s claim is and the ground upon Which it

Canosa alleges that, on multiple occasions, Weinstein raped, sexually abused,
intimidated, and/or harassed her, under the guise of conducting business meetings and promoting
her career. She claims that TWC and its employees facilitated and concealed this pattern of
conduct; and that both Robert Weinstein, as a TWC principal, and TWC’s Board of Directors
turned a blind eye to Weinstein’s predations to enable TWC to continue to profit from his fame
and prestige. In all, Canosa brings 22 claims. These include federal claims under the Trafflcking
Victims Protection Act, 18 U.S.C. § 1591 (“TVPA”), and the Racketeer lnfluenced and Corrupt
Organizations Act, 18 U.S.C. §§ 1961 el seq. (“RICO”); claims under New York common law
and under the New York State Human Rights Lavv, N.Y. Exec. Law §§ 290 el' seq. (“NYSHRL”),
and New Yorl< City Human Rights Law, N.Y. Admin. Code § 8-107 et seq. (“NYCHRL”); and
under California law. With limited exceptions, the 22 claims are brought against all defendants

Defendants, in separate motions, now move to dismiss most of Canosa’s claims under
Federal Rule of Civil Procedure 12(b)(6). For the reasons that follow, the Court grants some
motions and denies others. The result of these rulings is that the Court sustains most claims
against Harvey Weinstein; sustains the claims against the TWC Companies brought under the
TVPA, NYSHRL, and NYCHRL but dismisses the other claims against them; and dismisses all

claims against Robert Weinstein and the directors.

 

rests.”). The Court accordingly does not address Does 1-10 further, save descriptiver in
addressing Canosa’s RICO claims. See infra pp. 48-51.

I. Background

A. Facts2

1. Canosa’s Interactions With Harvey Weinstein

Weinstein, a New York resident, is the former co-chairman of Miramax and, between
2005 and 2017 was an owner, director, and employee of both TWC companies AC 1111 17-18.

ln 2010, Canosa began working with Weinstein and the TWC companies. Initially,
Canosa met with Weinstein “because she wanted to pitch an idea for a production that she
wished to produce with him,” and thereafter worked with him “on various productions” and “in
various capacities” as “either an employee or independent contractor.” Ia'. ‘M 7, 32; see also
id. at 1[ 51 (between September 2011 and March 2015, Canosa was a consultant for TWC).

Canosa alleges that, thereafter, from 2010 through September 2017, as chronicled below,
Weinstein “constantly intimidated and threatened to ruin [Canosa’s] career,” id. 11 31, and
engaged in numerous acts of sexual assault and related abuse, id. 111 32-54. Weinstein’s practice
was to meet with Canosa under the guise of working together on productions and to take
advantage of the seclusion of those meetings and his power as a well-known producer to sexually
assault and intimidate her. Ia'. 11 42. During these years Canosa lived in California and Weinstein
flew her around the country and world to meet with him. Id. 1[ 34.

Canosa’s specific allegations are as follows:

On August 12, 2010, Canosa met with Weinstein at the Tribeca Grand Hotel in New York
City to discuss Weinstein’s interest in an idea for an Eva Cassidy film that she had pitched and

wished to produce with him. Id. 1111 32, 35. Weinstein had flown Canosa to New York to make

 

2 This account is drawn from the Amended Complaint. Dkt. 96 (“AC”). For the purpose of
resolving the motion to dismiss, all factual allegations in the complaint are presumed true. See
Koch v. Christie iv Int’l PLC, 699 F.3d 141, 145 (2d Cir. 2012).

this pitch. Id. 11 34. Weinstein showed interest in Canosa’s idea and promised to make her part
of the production team, assigning the Vice President of Production and Corporate Affairs at TWC
to work with her on the project. Ia’. 11 35. During this meeting, Weinstein sexually assaulted
Canosa. Ia’.

In September 2010, Weinstein flew Canosa to Toronto for the Toronto Film Festival. See
id. 1111 34, 36. On or about September 9-19, 2010, Weinstein sexually assaulted her at the F our
Seasons Hotel. Id. 11 36.

ln November 2011, Weinstein flew Canosa to New York ostensibly to discuss a
television series that TWC was producing, Los Alamos, on which Canosa worked from June
2010 through September 2013. Id. 1111 37, 49. On November 4, 2011, at his New York home,
Weinstein sexually assaulted Canosa, ld.

From November 2011 to l\/[arch 2012, Weinstein sexually assaulted, verbally assaulted,
bullied, and intimidated Canosa multiple times at the Montage or Peninsula Hotels in Los
Angeles. Id. 11 38.

On or about May 2, 2012, Weinstein assaulted Canosa at the Tribeca Grand Hotel in New
York City. Ia'. 11 39.

On or about October 22, 2012, Weinstein sexually assaulted Canosa at the Peninsula
Hotel in Los Angeles. Ia’. 11 40.

On or around December 20, 2012, in the Tribeca Grand Hotel in New York City,
Weinstein intimidated Canosa into performing oral sex, and threatened and bullied her. Ia’. 11 41.

Between 2014 to 2017, Weinstein committed more assaults against Canosa, and

threatened and intimidated her into keeping silent about the abuse, See id. 1111 44-47.

From March 2014 until December 2015, Canosa worked for Marco Polo LLC, a
television series affiliated with TWC, and on which Weinstein was acting as the executive
producer. See id. 1111 43, 50.

In May 2014, Canosa was in Malaysia working on producing Marco Polo. Ia’. 11 43.
Weinstein had Canosa come to his hotel to discuss the production, and then raped and sexually
assaulted her. Id.

ln the week following December 2, 2014, Weinstein threatened and verbally abused
Canosa in New York City. Ia'. 1144. On or about December 21, 2014, Weinstein forced Canosa
to perform a sex act in the Peninsula Hotel in Beverly Hills. Id. 11 45.

ln June 2015, Canosa was in Hungary for work at Weinstein and TWC’s request. See id.
11 46. On or about June 24, 2015, Weinstein physically assaulted and verbally abused Canosa in
his room at the Four Seasons Hotel in Budapest. Ia’.

On August 29, 2017, Weinstein verbally threatened Canosa and told her not to speak with
anyone about his abuse. Id. 11 47.

2. Allegations Relating to the TWC Companies

Canosa alleges that employees of the TWC Companies aided Weinstein in committing
these sexual assaults. Id. 11 56. She claims that employees arranged for Weinstein to have use of
the hotel rooms where the assaults took place, set up Weinstein’s ostensible business meetings
with Canosa despite knowing that assaults would likely occur, falsely assured Canosa that she
would not be alone with Weinstein but then deserted her, gave Weinstein medications and other
paraphernalia (such as caverject shots) that he needed to perform sexual acts, and cleaned up

after the sexual assaults to avoid detection by others. See id. 1111 57, 75.

Canosa alleges that, in similar fashion, Weinstein sexually assaulted and threatened
numerous other women who worked for the TWC Companies and that there was a pervasive
culture in the companies of facilitating this behavior. See id. 1111 62, 68. TWC employees took
steps to keep women from learning of Weinstein’s sexual assault of others, with the result that
Canosa believed that she alone had been a victim of such conduct and was afraid to come
forward. See z'a’. 11 75. To prevent other employees from discovering the assaults, the TWC
Companies entered into several settlement agreements with other women containing strict non-
disclosure provisions ]d. 1111 89-90.

The TWC Companies also lacked a training program as to sexual harassment law and
policy, an effective process for reporting and investigating complaints of sexual assault or
harassment, and a meaningful or consistent process for documenting complaints of such conduct.
Ia'. 11 91. When women complained to the companies’ Human Resources personnel, such
complaints were not kept anonymous from Weinstein, who retaliated against the complainants
See ia'. 1111 65, 94.

3. Allegations Relating to Robert Weinstein

Between 2005 and 2017, Robert Weinstein was a director of the TWC Companies Id.
11 19. With his brother, Robert Weinstein was co-chairman of Miramax, ia’. 1111 1, 17, and co-
owner, co-chairman, and co-CEO of ,the TWC Companies, id. 11 123.

Canosa alleges that Robert Weinstein knew of his brother’s sexual assaults of various
women while he and his brother jointly held positions at Miramax and TWC, see, e.g., id. 111120,
112, 134, and that he did not investigate or take corrective action, see ia’. 1111 116-17, 135.

Canosa claims that Robert Weinstein used settlements with other women, which contained strict

non-disclosure agreements binding victims and witnesses, to prevent other TWC employees, the
public, and law enforcement from learning of his brother’s misconduct. Ia’. 1111 118-19.
4. Allegations Relating to the Directors

Similarly, Canosa alleges that the directors were aware of Weinstein’s misconduct
towards women, see id. 1111 140, 144, 165, 167, and did nothing to stop it, see id. 1111 147, 152-56,
166, including declining to terminate Weinstein’s employment, see id. 1111 149-50. On the'
contrary, she alleges, the directors enabled such conduct through facilitating non-disclosure
agreements pursuant to settlements with complaining women so that his conduct would not come
to light. See id. 11 148.

B. Procedural History

On December 20, 2017, Canosa initiated this action by filing a complaint in New York
state court against the above defendants, plus three additional directors: Marc Lasry, Paul Tudor
Jones, and James L. Dolan. Dkt. 1-1.3

On March 19, 2018, TWC Holdings and affiliates (including TWC) filed petitions for
relief in United States Bankruptcy Court for the District of Delaware, In re The Weinstein
Company Holdings LLC, et al., No. 18-10601 (MFW) (Bankr. D. Del.). See Dkt. 1 11 2 (Notice
of Removal). Under Section 362(a) of the Bankruptcy Code, this filing automatically stayed all
pending civil litigation as to the TWC Companies The bankruptcy court later granted the
motion of numerous defendants to lift the stay imposed on the TWC Companies Dkt. 71-1

(September 10, 2018 bankruptcy court order).

 

3 On June 6 and 8, 2018, respectively, Canosa stipulated to the dismissals of Lasry, Dkt. 31, and
Dolan, Dkt. 36. Canosa does not name J ones as a defendant in the AC. The Court therefore
dismisses any remaining claims against J ones as inadequately pled; even the state court
complaint names J ones only in the caption and otherwise gives no indication of his role in or
relevance to this proceeding See Dkt.l-l.

On May 8, 2018, director Sarnoff_who on April 30, 2018 had filed a proof of claim in
bankruptcy court for, inter alia, indemnification, contribution, and advancement, ia’. 11 3_
removed Canosa’s lawsuit to this Court on the basis of bankruptcy jurisdiction, id. 1111 11-16.4

On May 21, 2018, the Court set a deadline of June 29, 2018 for the individual defendants
to answer or otherwise respond. Dkt. 14. On June 4, 2018, the Court extended defendants’ time
to answer to July 10, 2018. Dkt. 28.

On June 7, 2018, Canosa moved to remand to state court. Dkt. 33. On June 21, 2018,
Sarnoff submitted an opposition, Dkt. 41, which Ziff, Weinstein, Koenigsberg, and Robert
Weinsteinjoined, see Dkts. 43, 44, 48, 49. On June 28, 2018, Canosa replied. Dkt. 53. The
Court also again extended defendants’ time to respond until after the Court resolved the motion
to remand. Dkt. 52.

On July 25, 2018, the Court held argument on the motion to remand. See Dkt. 54. On
August l, 2018, the Court denied the motion, Dkt. 58, and set a briefing schedule for the
directors’ motions to dismiss, Dkt. 59. On September 12, 2018, after the automatic stay was
lifted, the Court set a briefing schedule for the TWC Companies’ motion to dismiss Dkt. 75.

On September 12, 2018, defendants filed motions to dismiss See Dkts. 78-91. On
September 17, 2018, the Court issued an amend or oppose order. Dkt. 92. On October 4, 2018,
Canosa filed the Amended Complaint. Dkt. 96 (“AC”).

On October 25, 2018, most defendants moved to dismiss the AC.5

 

4 Also on May 8, 2018, Sarnoff filed a statement of relatedness regarding another case in this
District alleging sexual misconduct by Weinstein, 17 Civ. 9554 (AKH). Dkt. 3. On May 14,
2018, Judge Hellerstein declined the case as not related, and the case was assigned to this Court.

5 Weinstein filed a letter stating his intent to rely on his previously-filed such motion, Dkt. 78, a
declaration in support, Dkt. 79 (“Brooks Decl.”), and a memorandum of law, Dkt. 80 (“H.
Weinstein Mem.”). See Dkt. 104. The TWC Companies filed a joint motion, Dkt. 106, and a

On November 8, 2018, Canosa filed an opposition,6 On November 15, 2018, the moving
defendants replied.7

Pending alongside the motions to dismiss is a motion by Weinstein to stay this litigation
pending the completion of related criminal prosecutions of him.8 The Court today issues an
order denying this motion subject to Weinstein’s right to seek to stay discrete aspects of this
litigation (e.g., his deposition) that have potential to compromise his rights as a criminal
defendant
II. Applicable Legal Standards

To survive a motion to dismiss under Rule 12(b)(6), a complaint must plead “enough
facts to state a claim to relief that is plausible on its face.” Bell Atl. Corp. v. Twombly, 550 U.S.
544, 570 (2007). A claim will only have “facial plausibility when the plaintiff pleads factual
content that allows the court to draw the reasonable inference that the defendant is liable for the

misconduct alleged.” Ashcrofl' v. Iqbal, 556 U.S. 662, 678 (2009). A complaint is properly

 

memorandum of law, Dkt. 107 (“TWC Mem.”). Sarnoff and Ziff filed a joint motion, Dkt. 108,
a declaration in support, Dkt. 109 (“Putnam Decl.”), and a memorandum of law, Dkt. 110
(“Sarnoff Mem.”). Robert'Weinstein filed a motion, Dkt. 112, a declaration in support, Dkt. 114
(“Stein Decl.”), and a memorandum of law, Dkt. 113 (“R. Weinstein Mem.”). Maerov and
Sackman filed a joint motion, Dkt. 116, a declaration in support, Dkt. 117 (“Aufhauser Decl.”),
and a memorandum of law, Dkt. 116 (“Maerov Mem.”). Koenigsberg filed a motion, Dkt. 119,
and a memorandum of law indicating his intent to join in, adopt, and incorporate by reference the
arguments made in the Sarnoff and Maerov memoranda, Dkt. 120.

6 This included a memorandum of law in opposition, Dkt. 130 (“Pl. Mem.”), and a declaration in
support, Dkt. 129 (“Hellman Decl.”).

7 See Dkt. 131 (“TWC Reply”), Dkt. 132 (“Sarnoff Reply”), Dkt. 133 (“R. Weinstein Reply”),
Dkt. 134 (“Maerov Reply”), Dkt. 135 (“Koenigsberg Reply”). Weinstein did not file a reply.

8 On October 27, 2018, Weinstein moved for such a stay. Dkt. 123. On November 1, 2018, the
Court granted Canosa’s consent motion for an extension of time to respond to that motion to stay
until after briefing was complete on the motions to dismiss Dkt. 128. On November 29, 2018,
Canosa responded. Dkt. 138.

dismissed where, as a matter of law, “the allegations in a complaint, however true, could not
raise a claim of entitlement to relief.” Twombly, 550 U.S. at 558. For the purpose of resolving a
motion to dismiss, the Court must assume all well-pled facts to be true, drawing all reasonable
inferences in favor of the plaintiff See Koch, 699 F.3d at 145. That tenet, however, “is
inapplicable to legal conclusions.” Iqbal, 556 U.S. at 678. A pleading that offers only “1abe1s

and conclusions” or “a formulaic recitation of the elements of a cause of action will not do.”

Twombly, 550 U.S. at 555.
III. Discussion

A. OVervieW

Canosa, as noted, brings 22 claims All+save the federal claims, based on TVPA and
RICO_are brought against all defendants ln order, these are:

Battery
Assault
lntentional lnfliction of Emotional Distress (“HED”)
Negligent Infliction of Emotional Distress (“NIED”)
Negligent Supervision, Hiring, and Retention
Sexual Assault
Aiding and Abetting
NYSHRL (Sex Discrimination)
NYCHRL (Vicarious Liability)

. Quid Pro Quo Harassment

. Hostile Work Environment

. Ratification

. TVPA (against Weinstein)

. TVPA (against TWC Companies)

. TVPA (against Robert Weinstein)

. Sexual Battery under Cal. Civ. Code § 1708.5

. Gender Violence under Cal. Civ. Code § 52.4

. False lmprisonment

. NYSHRL & NYCHRL (Sex Discrimination)

. NYSHRL & NYCHRL (Hostile Work Environment)

. RICO (against Weinstein, the TWC Companies, Robert Weinstein, and Does 1-
10)

. RICO conspiracy (against Weinstein, the TWC Companies, Robert Weinstein, and
Does 1-10)

©@SQ@PWNH

[\)[\)r-¢>_¢o_¢>_l>-a>_¢)_a>_lr_¢>_l
’-‘O©OO\]O\U`¢-I>b~>l\.)>-‘O

[\.)
[\)

10

To the extent Canosa’s claims are brought against defendants other than Weinstein, in general she
alleges that these parties, motivated by business gain, enabled Weinstein’s sexual misconduct

Canosa’s claims are usefully sorted into three categories

One set of claims, brought under New York common law, alleges intentional and
negligent torts by Weinstein (claims 1-4, 6, and 18) for which other defendants are vicariously
liable. Canosa’s aiding and abetting (claim 7) and ratification (claim 18) claims are based on the
same conduct, as are her two claims under California law for sexual battery (claim 16) and
gender violence (claim 17).

A second set of claims, brought under New York common law and human rights statutes,
allege workplace negligence and discrimination (claims 5, 8-11, and 19-20).

A third set of claims are Canosa’s federal claims: under the TVPA (claims 13-15) and
RICO (claims 21-22). Canosa’s substantive RICO and RICO conspiracy claims allege the
existence of a “Weinstein Sexual Enterprise,” in connection with which various predicate crimes
were committed.

Defendants challenge these claims as inadequately pled, untimely, or both.

The Court first considers Weinstein’s arguments for dismissal, which run to a subset of
claims The Court then considers an argument made solely by the directors, to the effect that the
claims against them constitute impermissible group pleading. The Court finally considers the
remaining arguments by the TWC Companies, Robert Weinstein, and the directors These take
aim at all claims and significantly overlap.

Because most defendants ask to adopt one another’s arguments where applicable, see,
e.g., H. Weinstein Mem. at 10; TWC Mem. at 1 n.l; Maerov Mem. at 1; see also R. Weinstein

Mem. (relying on Sarnoff Mem.), where the Court finds a defendant’s argument for dismissal

11

meritorious, it then considers whether this argument runs to other defendants’ benefit. As to the
directors, the Court treats the arguments made by one as applicable to all, because the AC does
not factually differentiate among directors

B. Harvey Weinstein’s Arguments for Dismissal

Weinstein moves to dismiss the AC’s battery (claim 1), assault (claim 2), and IIED
(claim 3) claims as time-barred; to dismiss the AC’s NIED (claim 4) claim because the facts pled
as to him make out intentional, not negligent, conduct; and the claims of negligent supervision
(claim 5), aiding and abetting (claim 7), and ratification (claim 12) because they seek to hold
Weinstein vicariously liable for his own intentional conduct. The Court addresses each argument
in tum.

1. Claims 1, 2, and 3 (Battery, Assault, IIED): Untimeliness

Weinstein moves to dismiss the AC’s first three claims_all alleging intentional torts_as
time-barred. H. Weinstein Mem. at 4. He notes that the incidents on which these claims are
based occurred between 2010 and 2015, but that battery, assault, and IIED each have a one-year
statute of limitations Ia’. Because Canosa filed her initial action in state court on December 20,
2017, Weinstein argues that these claims are all time-barred. Ia’. Canosa counters that New York
law extends the statute of limitations to five years for intentional torts associated with a sexual
assault. Pl. Mem. at 14. F or the reasons that follow, the Court holds that the five-year statute of
limitations applies, such that Canosa’s battery and assault claims arising out of incidents on or
after December 20, 2012 are, as pled, timely. Further, the Court finds that, for the IIED claim,
the continuing violation doctrine applies, such that all incidents pled are timely as to that claim.

Under New York law, intentional torts including assault, battery, and IIED are subject to a

one-year statute of limitations See N.Y. C.P.L.R. § 215(3) (“The following actions shall be

12

commenced within one year: . . . an action to recover damages for assault [and] battery.”);
Neufeld v. Neufeld, 910 F. Supp. 977, 981 (S.D.N.Y. 1996) (“ln New York, claims ofintentional
tort such as those alleging 111ED] are subject to a one-year limitations period.”); id. (collecting
cases). However, when such “physical, psychological or other injury or condition [is] suffered
by a person as a result of acts” by someone who could be charged with criminal liability for rape,
criminal sexual act, or aggravated sexual abuse, a civil claim “may be brought within five years.”
N.Y. C.P.L.R. § 213-c. New York criminal law defines rape in part as “sexual intercourse with
another person . . . 1b]y forcible compulsion,” N.Y. Penal L. § 130.35, and criminal sexual act in
the third degree in part as “oral sexual conduct . . . with another person without such person’s
consent,” id. § 130.40.

Canosa alleges that Weinstein intimidated her into having oral sex on December 20,
2012, at a New York City hotel. AC 11 41. She further alleges that Weinstein raped her in
Malaysia in May 2014, id. 1143, and forced her into a sex act in a Beverly Hills hotel on
December 21, 2014, id. 11 45. These allegations fall squarely within C.P.L.R. § 213-c. And each
falls within the five-year statute of limitations; Canosa filed this action exactly five years after
the alleged December 20, 2012 assault.9 Accordingly, the battery and assault claims arising from
these three incidents are timely. However, to the extent that Canosa’s battery and assault claims
arise from incidents before December 20, 2012_e.g, the August 2010 sexual assault in New

York, the November 2011 sexual assault in New York, the assaults between November 2011 and

 

9 “The day from which any specified period of time is reckoned shall be excluded in making the
reckoning.” N.Y. Gen. Constr. Law § 20.

13

March 2012 in Los Angeles, the May 2012 assault in New York, and the October 2012 assault in
Los Angeles_these, unless saved by a tolling theory, are all time-barred.10

Canosa seeks to rescue the otherwise time-barred claims by invoking two doctrines that
can achieve tolling: equitable estoppel and the continuing violation doctrine. Relevant to the
former, she pleads that, “for as long as Harvey Weinstein was in power at [the TWC Companies]
(until late 2017), [Canosa] was induced by fraud, misrepresentations or deception to refrain from
filing any lawsuit, as she received numerous verbal threats to her career by Harvey Weinstein if
she were to say anything to anyone about Harvey Weinstein’s illicit conduct complained of
herein if she did so.” AC 11 70. Relevant to the latter, she pleads that her claims are all timely
because “all of the acts committed by Harvey Weinstein . . . were interrelated, and a collective
act, and were a continuous violation and abuse.” Id. 11 74. Weinstein counters that, as pled, he
neither made misrepresentations to Canosa nor lulled her in a way that tolls running of the statute
of limitations under equitable estoppel, and that the continuing violation doctrine is inapplicable

to Canosa’s claims See H. Weinstein Mem. at 6-8.

 

'0 The Court will, however, permit Canosa’s claims to go forward as to the incident alleged in
Toronto in September 2010. The parties dispute the statute-of-limitations law applicable to
Weinstein’s two alleged acts of battery and assault abroad, namely, the Toronto incident and the
May 2014 incident in Malaysia. Compare Pl. Mem. at 15-18 (arguing that Ontario law applies
to the Toronto events, and that New York law applies to the Malaysian events) with Sarnoff
Reply at 2-3 (arguing that New York law should apply to all claims). As numerous courts in this
District have recognized, “choice-of-law determinations are fact-intensive inquiries that would
be premature to resolve at the motion-to-dismiss stage.” Bristol-Myers Squibb Co. v. Matrix
Labs. Lta’., 655 Fed. App’x 9, 13 (2d Cir. 2016) (collecting cases). Such is the case here. New
York’s choice of law principles require context-specific “center of gravity” and “grouping of
contacts,” analyses that will likely be informed by the facts adduced in discovery. Speedmark
Transp., lnc. v. Mui, 778 F. Supp. 2d 439, 444 (S.D.N.Y. 2011). Therefore, even though
Canosa’s claims as to the September 2010 incident in Toronto would be untimely under New
York law, the Court will defer until after discovery any ruling as to whether the incidents abroad

are time barred.

14

“To trigger the doctrine of equitable estoppel, a plaintiff must show that: (i) ‘the
defendant made a definite misrepresentation of fact, and had reason to believe that the plaintiff
would rely on it’; and (ii) ‘the plaintiff reasonably relied on that misrepresentation to [her]
detriment.”’ Wall v. Constr. & Gen. Laborers'Union, Local 230, 224 F.3d 168, 176 (2d Cir.
2000) (quoting Bul'try v. Gen. Signal Corp., 68 F.3d 1488, 1493 (2d Cir. 1995)). The AC does
not plead that Weinstein ever made a misrepresentation of fact that caused Canosa to be unaware
that she had a claim. As pled, Weinstein sought to intimidate Canosa from telling others about
Weinstein’s sexual abuses but this conduct did not entail misrepresentations of fact. That is
decisive: The doctrine of equitable estoppel was “developed in the context of actions based on
fraud.” Cerbone v. Inl"l Ladies’Garment Workers ’ Union, 768 F.2d 45, 48 (2d Cir. 1985). And
while “[t]he doctrine has been applied in cases alleging causes of action other than fraud where
the facts show that the defendant engaged in conduct, often itself fraudulent, that concealed from
the plaintiff the existence of the cause of action,” z`d., the AC does not allege such fraudulent
concealment. Reprehensible though acts of intimidation to achieve a victim’s silence would be,
they do not trigger this tolling doctrine.

As to the continuing violation doctrine, it applies to certain wrongs: “[I]n New York,

‘ [d]espite the general principle that a cause of action accrues when the wrong is done, regardless
of when it was discovered, certain wrongs are considered to be continuing wrongs, and the
statute of limitations, therefore, runs from the commission of the last wrongful act.”’ Leonhard
v. United Sl'ates, 633 F.2d 599, 613 (2d Cir. 1980) (quoting N.Y. C.P.L.R. § 203 note (McKinney
1972) (McLaughlin, Practice Commentaries C203: 1)).

The AC’s IIED claim is such a wrong Where the course of conduct alleged involves

sexual harassment, “New York courts have recognized that it is the continuous nature of the

15

conduct that may make it so outrageous and extreme as to be actionable.” Bonner v. Guccione,
916 F. Supp. 271, 276~77 (S.D.N.Y. 1996). The Bonner court thus recognized that the actions
alleged within the limitations period were not examples of “unpleasant treatment”; instead, the
entire “course of harassing, intimidating and demeaning conduct . . . the last event of which fell
within the limitations period,” ia'. at 278, was what constituted IIED. So too here: The AC’s
IIED claim alleges a course of intimidating and abusive conduct by Weinstein spanning August
2010 to August 2017. Canosa therefore may pursue her IIED claim with respect to all such
incidents in that period. The continuing violation doctrine, however, does not apply to acts of
assault and battery, which the law treats as distinct, non-continuous wrongs See, e.g. , Lel'l'is v.
U.S. Postal Serv., 39 F. Supp. 2d 181, 204 (E.D.N.Y. 1998) (“Causes of action for assault and
battery accrue immediately upon the occurrence of the tortious act and thus, are not appropriate
for the continuing violation exception.”); Abclullajeva v. Club Quarters, Inc., 1996 WL 497029,
at *7 (S.D.N.Y. Sept. 3, 1996) (“[B]attery . . . [is a] tort[] in which the cause of action accrues for
each wrong immediately upon the occurrence of the tortious act and thus [is] not appropriate for
the continuing violation exception.”).

The Court accordingly finds the AC’s battery and assault claims timely as to acts from
December 20, 2012 forward, but untimely as to earlier events, and finds the AC’s IIED claim
timely in its entirety.

2. Claim 4 (NIED): Failure to State a Claim

Weinstein next contends that because the AC alleges only intentional conduct on his part,

the AC’s claim for negligent infliction of emotional distress cannot survive. H. Weinstein Mem.

at 8. Canosa does not appear to respond to this motion.

16

“Though litigants may allege alternate, or inconsistent, claims in a pleading, when the
conduct alleged, if true, may only give rise to liability for an intentional act, a claim of
negligence may be dismissed.” Bah v. City ofNew York, No. 13 Civ. 6690 (PKC) (KNF), 2014
WL 1760063, at *13 (S.D.N.Y. l\/lay 1, 2014); see ia’. (collecting cases); see also United Nat. Ins.
Co. v. Tunnel, Inc., 988 F.2d 351, 354-55 (2d Cir. 1993) (because battery claim entails intent to
make contact, facts that supported it could not also support negligence). Here, the AC alleges
only intentional conduct on Weinstein’s part. lt alleges that he intimidated, verbally abused,
assaulted, and raped Canosa. Those allegations, if true, may give rise to liability only for
intentional acts.

The Court accordingly grants Weinstein’s motion to dismiss the AC’s NIED claim. And,
because this claim as brought against the other defendants is based on their ostensible vicarious
liability for Weinstein’s NIED, the dismissal of the claim against Weinstein requires dismissal of
claim 4 as against all other defendants

3. Claims 5, 7, and 12 (Vicarious Liability): F ailure to State a Claim

Weinstein, finally, moves to dismiss the AC’s negligent supervision, hiring, and retention
(claim 5), aiding and abetting (claim 7),ll and ratification (claim 12) claims against him, because
these seek to hold Weinstein vicariously liable for his own intentional conduct. H. Weinstein

Mem. at 9. Canosa again does not appear to respond.12

 

ll Weinstein’s brief identifies claim 6 rather than claim 7 in connection with his motion to
dismiss the aiding and abetting claim against him, see H. Weinstein Mem. at 9, but because
claim 6 in the AC alleges sexual assault, AC 11 267, whereas claim 7 alleges aiding and abetting,
id. 11 285, the Court infers that Weinstein intended to move to dismiss claim 7.

12 Canosa’s brief defends her pursuit of claims against “[a]ll Defendants” under an aiding and
abetting liability, Pl. Mem. at 18, but this discussion appears aimed at the defendants other than
Weinstein, see ia'. (“[J]ust as these assaults were timely filed as to HW, they are timely filed as to
any aider and abettor_the rest of the defendants herein.”).

17

Weinstein is correct These causes of action, as brought against Weinstein, seek to hold
him vicariously liable for his own intentional conduct That is not coherent Weinstein cannot be
held liable for negligently hiring, supervising and retaining himself; or for aiding and abetting or
ratifying his own alleged intentional torts13 Accordingly, the Court grants Weinstein’s motion to
dismiss claims 5, 7, and 12 as against himself. This basis for dismissal is, however, particular to
Weinstein. The Court later considers the other defendants’ separate challenges to these claims

C. The Directors’ Argument Regarding Group Pleading

The directors are named in all claims except those based on TVPA and RICO. Sarnoff
and Ziff move to dismiss all claims against all directors (claims 1-12, 16-20) at the threshold, on
the ground that these claims constitute impermissible group pleading See Sarnoff Mem. at 4.
They argue that because they are each individually mentioned in only one paragraph of the 551-
paragraph AC, the AC does not satisfy Rule 8. See id. Canosa counters that this pleading is
proper because the directors’ liability turns on facts common to all directors, to wit, their inaction
in the face of knowledge of Weinstein’s abuses Pl. Mem. at 25.

Rule 8 requires that a complaint give each individual defendant “fair notice of what the
plaintiff ’s claim is and the ground upon which it rests.” Atuahene v. City of Harlfora’, 10 Fed.

App’x 33, 34 (2d Cir. 2001) (citing Ferro v. Ry. Express Agency, Inc. , 296 F.2d 847, 851 (2d Cir.

 

13 Under the NYSHRL, there is a division of authority as to whether, under some circumstances,
a person can be liable as an aider and abettor for their own discriminatory conduct Compare
Raneri v. McCarey, 712 F. Supp. 2d 271, 282 (S.D.N.Y. 2010) (“An individual cannot aid and
abet his own alleged discriminatory conduct”), with Johnson v. Cty. of Nassaa, 82 F. Supp. 3d
533, 536 (E.D.N.Y. 2015) (“[A] plaintiff may succeed in a claim under the NYSHRL by
showing the employer entity’s having encouraged, condoned, or approved the discriminatory
conduct of a sole employee-the same discriminatory conduct which then, perhaps circularly,
proves individual liability under the aiding and abetting provision . . . .” (quotation marks
omitted)). Weinstein, in moving to dismiss claim 7, draws on this body of law. However,
because the Court construes this claim as a common law claim, see infra p. 23, this body of law
is irrelevant

18

1961)); Simmons v. Abruzzo, 49 F.3d 83, 86 (2d Cir. 1995)). When a complaint “lump[s] all the
defendants together in each claim and provid[es] no factual basis to distinguish their conduct,” it
fails to satisfy this minimum standard Ia’.

That is not the case here. The AC does not deprive any director adequate notice of the
basis for the claims against him. lt does not allege personal involvement by any director in any
assaults pled against Weinstein, lts theory instead is that the TWC Board of Directors was aware
that such assaults were happening and failed to take action. The cases on which the directors
rely are inapposite to such an allegation of collective inaction by a body in the face of unitary
knowledge ln Ataahene, the plaintiff “alleg[ed] a host of constitutional and state common law
claims 1that] failed to differentiate among the defendants, alleging instead violations by ‘the
defendants.”’ la'. lt was impossible for each defendant to discern which facts were pleaded
against him or her specifically. Similarly, in Ochre LLC v. Rockwell Architecture Planm'ng and
Design, P.C., No. 12 Civ. 2837 (KBF), 2012 WL 60823 87 (S.D.N.Y. Dec. 3, 2012), see Sarnoff
Mem. at 5,14 the complaint failed to specify which defendants engaged in alleged infringing
behavior, Ochre, 2012 WL 6082387, at *6. lt instead collectively pled that “‘defendants’ gave an
‘express understanding”’ to the plaintiff, even though the plaintiff “would have had a course of
dealing with particular individuals and could allege which of those individuals made improper
representations.” Ia'. The Ochre defendants were thus left to guess as to which of them were
alleged to have made intentional misrepresentations to the plaintiff ln contrast here, the AC

pleads collective knowledge by the directors of Weinstein’s intentional wrongs towards women,

 

14 Sarnoff and Ziff also cite this Court’s decision in Kalz'mamo GmbH v. Motz'on in Time, Inc.,
939 F. Supp. 2d 392, 409 n.4 (S.D.N.Y. 2013), see Sarnoff Reply at 2, where the Court found a
RICO claim inadequately pled because the alleged acts were isolated and sporadic and did not
constitute long-term criminal conduct See id. at 408-09. That is inapposite to the group
pleading issue here.

19

followed by collective inaction. That pleading gives the directors adequate notice of the nature
of the claims against them.

The Court therefore denies Sarnoff and Ziff’s motion to dismiss all claims against the
directors, to the extent the directors allege impermissible group pleading under Rule 8.

D. Arguments By the TWC Companies, Robert Weinstein, and the Directors

1. Claims 1-7, 12, and 18 (Common Law): Preclusion by New York
Workers Compensation Law

Robert Weinstein and the TWC Companies move to dismiss the AC’s common law
claims against them as barred by the New York Workers’ Compensation Law (“WCL”).
R. Weinstein Mem. at 12; TWC Mem. at 4. They argue that the WCL is the exclusive remedy for
work-related injuries, including those involving sexual assault alleged here. See R. Weinstein
Mem. at 13-14; TWC Mem. at 5. Canosa responds that the WCL does not apply to her because
she is as a California resident and because “intentional acts are not covered.” Pl. Mem. at 25,
The Court holds that it is premature to decide this issue on the pleadings, and therefore denies the
motions on this point without prejudice to defendants’ right to renew such motions later.

The WCL provides the exclusive remedy for negligence claims against an employer. See
N.Y. Workers’ Comp. Law § 29(6); see also Stevens v. New York, 691 F. Supp. 2d 392, 397
(S.D.N.Y. 2009). A threshold issue is whether the WCL covers Canosa. Defendants argue that
Canosa was covered under the WCL to the extent that she was an employee of the TWC
Companies, precluding her claims sounding in negligence See R. Weinstein Mem. at 4; TWC
Mem. at 12~13.

The AC is elusive on this point lt alleges that Canosa worked “for or with Harvey
Weinstein, [and the TWC Companies] in various capacities since 2010, as either an employee

and/or independent contractor.” AC 11 7. lt does not specify in which capacity or capacities she

20

worked at any particular time. The TWC Companies claim that to pursue her statutory claims
under the NYSHRL, Canosa must have been an employee as opposed to an independent
contractor. See TWC Mem. at 4.15 They argue that the AC is fatally oblique with regard to
during which time periods she occupied which role, apparently in an effort to keep alive both her
common-law negligence claims (which the WCL would preclude were she an employee) and her
NYSHRL claims (which would be unavailable were she an independent contractor). See AC 11
305 (“1A]t various points during the period complained of herein, [Canosa] was either seeking to
have a business relationship with defendants, or was an employee and/or independent contractor
of Defendants.”). Robert Weinstein makes a different argument He notes that “[a]n independent
contractor can qualify as an employee for purposes of the WCL’s exclusivity provision, and it is
the plaintiff ’s burden to establish . . . that workers’ compensation is unavailable to her.”
R. Weinstein Mem. at 13 n.ll (citation omitted). Robert Weinstein claims that Canosa has failed
to meet this pleading burden and should be treated as an employee for purposes of the motions to
dismiss

As defendants note, the WCL may ultimately preclude common-law negligence claims of
Canosa’s But any such finding would require a threshold determination that workers’
compensation was available to her. The Court is persuaded that, prior to discovery, Canosa does
not yet have the factual tools to make a confident showing that her work for Weinstein and TWC
fell outside the WCL, so as to preserve her negligence claims The AC pleads facts that make

understandable Canosa’s uncertainty as to the correct legal character of her work for Weinstein

 

15 The NYCHRL is distinct lt provides that “natural persons employed as independent
contractors to carry out work in furtherance of an employer’s business enterprise who are not
themselves employers shall be counted as persons in the employ of such employer.” N.Y.
Admin. Code § 8-102.

21

and TWC, i.e., whether, at any given time, she was an employee or an independent contractor.
The AC pleads that Canosa worked on a variety of projects and in a variety of contexts, including
some as a consultant Factual development is necessary before the Court can confidently find
entitlement to workers’ compensation so as to oust her negligence claims Notably, the principal
case on which defendants rely was decided after the close of discovery. See Reea’ v. Paramount
Wire Co., No. 04 Civ. 8059 (SAS), 2005 WL 1476455, at *2 & n.25 (S.D.N.Y. June 21, 2005)
(holding, on summary judgment, that plaintiff had failed to establish he was uninsured during his
employment, so as to retain eligibility to bring negligence claims).

The Court therefore denies the motion to dismiss on this ground. The denial is without

prejudice to defendants’ rights to argue, later in the litigation, that the WCL precludes Canosa’s

negligence claims16

2. Intentional Tort Claims
a. Claims ]-3, 6_7, and 18 (Sexual Assaalt).' Untimeliness
Sarnoff and Ziff move to dismiss as untimely the AC’s intentional tort claims involving
alleged sexual assaults (claims 1-3, 6-7, and 18) to the extent brought against them. They argue
that the statute of limitations is extended to five years only as to a defendant who may be
criminally charged with sexual assault, but that this extension does not apply to a civil claim

against a defendant sued on a vicarious liability theory. Sarnoff Reply at 2-3. Canosa responds

 

16 The Court defers resolution of Canosa’s argument that the New York WCL does not apply to
her, and hence cannot preclude her negligence claims because she is a California resident, See
Pl. Mem. at 25. Defendants counter that Canosa’s residence is irrelevant because (1) it is the
employer’s domicile, not the employee’s, that is decisive under the WCL, see R. Weinstein Reply
at 9-10 (citing N.Y. Workers’ Comp. Law § 11), and (2) under California’s Workers’
Compensation Act, workers’ compensation also provides the exclusive remedy for negligence
claims of covered employees, see TWC Reply at 3 n.3 (citing Schaffer v. GTE, Inc., 40 Fed.
App’x 552 (9th Cir. 2002)). Pending a determination whether Canosa was an employee at all, it
is premature to resolve this choice-of-law question (which the parties do not extensively brief).

22

that the non-Weinstein defendants are liable under an aiding and abetting theory and that her
claims against them are governed by the same statute of limitations as her claims against the
principal, Weinstein. Pl. Mem. at 18-19.

By its terms, C.P.L.R. § 213-c, which permits civil claims against a person who could be
charged with criminal liability for rape, criminal sexual act, or aggravated sexual abuse to be
brought within five years, applies only to “a civil claim or cause of action to recoverfrom a
defendant”; it defines such a defendant as “only a person who commits the act described in this
section or who, in a criminal proceeding, could be charged with criminal liability for the
commission of such acts.” N.Y. C.P.L.R. § 213-c (emphasis added). The statute of limitations is
therefore extended on the intentional assault claims (claims 1-3, and 6) only as to the claims
against Weinstein, not against any other defendant The AC’s intentional tort claims, all of which
as pled fall outside the statute of limitations period absent tolling, are time-barred as to the non-
Weinstein defendants

The analysis is slightly different for the AC’s aiding and abetting claim (claim 7). Aiding
and abetting is a separate cause of action from the underlying tort, with its own elements See
Naaghright v. Weiss, 826 F. Supp. 2d 676, 691 (S.D.N.Y. 2011) (“New York specifically
recognizes a cause of action for aiding and abetting an assault and battery.” (quoting Scollo v.
Nunez, 16 l\/lisc. 3d 1118(A) (N.Y. Sup. Ct. 2007))).

“The statute of limitations for each aiding and abetting claim is determined by the
underlying tort.” Marketxt Hola'z'ngs Corp. v. Engel & Reiman, P.C., 693 F. Supp. 2d 387, 393
(S.D.N.Y. 2010). As applied to the TWC Companies and directors, the question is thus whether
the statute of limitations for the “underlying tort” is the one-year period or the five-year period

enabled by N.Y. C.P.L.R. § 213-c. Sarnoff and Ziff argue that Section 213-c extends the

23

statutory period only as to the “person who commits the act,” and that an aider and abettor action
fits within that Section’s exclusion of “any related civil claim or cause of action arising from
such acts.” Sarnoff Mem. at 2-3 (quoting N.Y. C.P.L.R. § 213-c). Canosa argues for the
opposite outcome, although her argument to this effect is essentially conclusory. Pl. Mem. at 18.

The Court holds, with defendants, that the aider and abettor cause of action is not timely
as to the non-Weinstein defendants The “underlying tort[s]” are properly read to mean those for
battery, assault, llED, and false imprisonment, which unambiguously have a one-year statute of
limitations The C.P.L.R. § 213-c extension is limited to the principal.

Accordingly, the Court grants defendants’ motion to dismiss the AC’s claims for battery,
assault, llED, and sexual assault (claims 1, 2, 3, and 6), and the accompanying aider and abettor
claim (claim 7), against the non-Weinstein defendants Although not explicitly discussed by
defendants in their memorandum of law, the Court also dismisses the AC’s false imprisonment
claim (claim 18) against these same defendants because it is also an intentional tort subject to the
same limitations

b. Claz`m 12 (Ratij?cation).' Failure to State a Claim

Robert Weinstein, Sarnoff, Ziff, Maerov, and Sackman move to dismiss the AC’s
ratification claim (claim 12) against them because, as pled, they were not in a principal-agent
relationship with Weinstein and he did not assault Canosa on their account R. Weinstein Mem.
at 11-12; Sarnoff Mem. at 27-29; Maerov Mem. at 18-19. The TWC Companies move to
dismiss the AC’s ratification claim against them because, they contend, it applies only to
contract, not tort claims, and because, on the facts pled, the TWC Companies had insufficient
knowledge of Weinstein’s actions TWC Mem. at 9-10. Canosa does not appear to respond to

these arguments

24

The Court is persuaded by defendants’ arguments Because the facts pled do not support
that Weinstein, when assaulting Canosa, purported to act on behalf of TWC-but instead support
that he acted for his own personal gratification_it dismisses the ratification claim as brought
against all defendants

ln New York, “‘ [r]atification is the affirmance by a person of a prior act which did not
bind him but which was done or professedly done on his account, whereby the act, as to some or
all persons, is given effect as if originally authorized by him.”’ Hamm v. United States, 483 F.3d
135, 140 (2d Cir. 2007) (quoting Restatement (Second) of Agency § 82 (1958)). lt applies to
tortious conduct See Bigl'o v. Coca-Cola Co., 675 F.3d 163, 176 n.12 (2d Cir. 2012) (discussing
when ratification confers liability for the “underlying tortious conduct”).

The AC does not plead any non-conclusory facts that make out that standard. lt does not
plead that, when Weinstein undertook his alleged tortious conduct against Canosa, he professed
to be, or was, acting on behalf of TWC or its affiliates Although the alleged assaults took place
in the context of purported business meetings, the AC does not allege that TWC or its affiliates
authorized him to assault Canosa on its account or that Weinstein ever so claimed. Nor do the
facts pled inherently suggest that TWC or its affiliates benefitted from the sexual predations of
their principal. Although Canosa pleads that TWC and its directors tolerated this behavior, and
retained Weinstein so as to continue to benefit from his fame and prestige, she does not plead
that his tortious conduct_consisting of crude sexual assaults-was done on its account Thus,
even if Weinstein was in a principal-agent relationship with certain defendants and even if these
defendants knew of his crimes, the AC has failed to state a claim of ratification

Accordingly, the Court dismisses the AC’s ratification claim against all defendants

25

c. Claims 16 and 17 (Call`fornia Codes).' Failare to State a Claim

The TWC Companies, Robert Weinstein, Sarnoff, Ziff, Maerov, and Sackman move to
dismiss the AC’s intentional tort claims under California law: to wit, her sexual battery claim
(claim 16) under California Civil Code § 1708.5 and her gender violence (claim 17) under
California Civil Code § 52.4. They argue that the AC inadequately pleads their vicarious
liability. See TWC Mem. at 19; R. Weinstein Mem. at 21-22; Sarnoff Mem. at 29-30; Maerov
Mem. at 20~21.17 The Court assumes Canosa responds with the theories of aider and abettor and
ratification liability outlined above. The Court agrees with these defendants that the AC fails to
plead a viable theory of vicarious liability against them and dismisses the AC’s sixteenth and
seventeenth causes of action as against the TWC Companies, Robert Weinstein, and the
directors

An action under California Civil Code § 1708.5 for sexual battery requires intentional
conduct See Cal. Civ. Code § 1708.5(a). The AC alleges that the non-Weinstein defendants
“are vicariously responsible for the [intentional] acts of Harvey Weinstein as alleged herein as
they ratified and condoned same.” AC 11468. But, as explained above, the AC does not plead
that Robert Weinstein, the directors, or the TWC Companies ratified Weinstein’s sexual assaults

The AC has not alleged, other than conclusorily, that when he attacked Canosa, he was acting on

anyone’s behalf other himself.18

 

17 Maerov and Sackman also argue that the AC’s California claims against them are untimely.
Because the Court holds that these do not state a claim, it does not address this argument

18 The AC includes several other factual allegations relating to the TWC Companies, but the acts
described do not give rise to aider and abettor liability because they do not concern the assaults
of Canosa, The AC alleges that TWC’s Human Resources department failed to keep complaints
made against Harvey Weinstein anonymous, allowing him to exact revenge, AC 11 65, and
spoliated his personnel file, ia’. 11 55. The AC does not allege, however, that Canosa filed any
internal complaint against Weinstein.

26

Under California Civil Code § 52.4, “[a]ny person who has been subjected to gender
violence may bring a civil action for damages against any responsible party.” Cal. Civ. Code
§ 52.4(a). However, § 52.4 states that it “does not establish any civil liability of a person
because of his or her status as an employer, unless the employer personally committed an act of
gender violence.” 1a’. 52.4(e) (emphasis added). By definition, therefore, a “responsible party”
does not include an “employer” who was not itself an active perpetrator of gender violence.
Because the AC pleads, as to the non-Weinstein defendants only that they are vicariously
responsible as a result of their failure to act, it does not plead a claim for gender violence against
them.

Accordingly, the Court dismisses Canosa’s sexual battery and gender violence claims
under California law as against the non-Weinstein defendants

3. Negligence Claims
a. Claim 4 (NIED): Failure to State a Claim

ln claim 4, alleging negligent infliction of emotional distress, the AC pleads only
vicarious liability of Robert Weinstein, the TWC Companies, and directors lt does not plead
that they themselves negligently caused her emotional distress See AC 1111 221, 224, 227
(“Harvey Weinstein’s conduct negligently causes emotional distress to [Canosa] . . . [defendants]
are vicariously liable for same. . . . [Defendants] are vicariously responsible for the acts of
Harvey Weinstein as alleged herein . . . .”); Because the Court has dismissed the AC’s NlED
claim against Weinstein, see supra p. 17, it dismisses the vicarious claims against the non-

Weinstein defendants

27

b. Claim 5 (Negligent Supervision): Failure to State a Claim

ln claim 5, the AC claims negligent supervision and hiring The TWC Companies,
Robert Weinstein, Sarnoff, Ziff, l\/laerov, and Sackman move to dismiss for failure to state a
claim. See TWC Mem. at 10; R. Weinstein Mem. at 8; Sarnoff l\/lem. at 13; Maerov l\/lem. at 8.

“To state a claim for negligent supervision or retention under New York law, in addition
to the standard elements of negligence, a plaintiff must show: (1) that the tort-feasor and the
defendant were in an employee-employer relationship; (2) that the employer knew or should
have known of the employee’s propensity for the conduct which caused the injury prior to the
injury’s occurrence; and (3) that the tort was committed on the employer’s premises or with the
employer’s chattels.” Ehrens v. Lutheran Church, 385 F.3d 232, 235 (2d Cir. 2004) (internal

citations and quotation marks omitted).

The Court reviews these elements in turn. ln the end, while the Court finds that the AC
adequately pleads the first two elements, it does not allege that any incident involving Canosa
took place on the TWC Companies’ premises or with their chattels, requiring dismissal of this
claim.

i. Employer-Employee Relationship

Robert Weinstein, Sarnoff, Ziff, Maerov, and Sackman, as directors of TWC, argue that
the AC does not adequately plead that they employed Weinstein, See R. Weinstein Mem. at 8;
Sarnoff Mem. at 14; Maerov Mem. at 8. Canosa does not appear to respond. These defendants
argue that, based on the pleadings, Weinstein was employed by the TWC Companies, not the
company’s directors

The Court is unprepared to dismiss this claim based on this element On a motion to

dismiss, the bar for alleging an employer-employee relationship is not high. See, e.g., Haight v.

28

NYULangone Mea’. Ctr., 1nc., No. 13 Civ. 4993 (LGS), 2014 WL 2933190, *8 (S.D.N.Y. Jun. 27,
2014) (finding a negligent supervision claim adequately pled where “[t]he Complaint alleges that
[the tortfeasing employee] was employed by l\/ledtronic”). Further, while the AC alleges that
Weinstein was employed by the TWC Companies, AC 11233, it also alleges that Weinstein and
TWC’s directors “were in an employee-employer relationship,” id. 11 238. There is no reason
why Weinstein could not have been employed by both. ln support of the latter claim, the AC
pleads that “the majority of [the TWC Companies’] Board members supported renewing
Weinstein’s contract despite the serious assault allegations,” ia’. 11 23. The AC has pled that the
directors had some degree of control over Weinstein’s employment contract While the question
is a close one, the Court finds adequate the AC’s pleadings of employer-employee relationship
between the directors and Weinstein.19
ii. Employer Knowledge

The TWC Companies, Robert Weinstein, Sarnoff, Ziff, Maerov, and Sackman all argue
that the AC fails to plead sufficient foreknowledge on their part of Weinstein’s propensity for
sexual assault to create liability for negligent supervision. See TWC Mem. at 11; R. Weinstein

Mem. at 9; Sarnoff Mem. at 14; Maerov Mem. at 9. They argue the AC’s allegations concerning

 

19 Relying on a Third Circuit decision, Maerov and Sackman argue that a board of directors can
never be liable as an employer in a negligent supervision claim. l\/laerov Mem. at 9 (citing
Belmont v. MB 1nv. Partners, 1nc., 708 F.3d 470, 489 (3d Cir. 2013)). ln Belmont, the Circuit
held that “‘in the absence of special circumstances it is the corporation, not its owner or officer,
who is the principal or employer, and thus subject to vicarious liability for torts committed by its
employees or agents.”’ 1a’. at 489 (quoting Meyer v. Holley, 537 U.S. 280, 286 (2003)). That
proposition logically follows in the context presented by Belmont, where the defendant was not
alleged to have been an employer but merely an employee, ia’. at 490; the Circuit Was reluctant to
“plac[e] on directors the responsibility for day-to-day supervision of employees,” id. I-lere,
however, the alleged tortfeasor executive, Weinstein, was the corporation’s lead executive (and
indeed TWC bore his name). These logically qualify as “special circumstances,” as it is
reasonable to infer that the activities of such a figure were within the board’s scope of review, so
as to expose it, on properly pled facts, to claims of negligent supervision.

29

their knowledge of Weinstein’s assaults and participation in non-disclosure agreements with
women who claimed such assaults are conclusory and vague, unsupported by personal
knowledge (Canosa does not claim to have reported the assaults on her), and pled generally
without allegations keyed to any particular defendants

On this element as well, the Court holds with Canosa, While the AC makes broad
generalizations, viewed as a whole, it fairly alleges that Weinstein’s assaults on women were
pervasive and well-known, that the directors knew of multiple settlement agreements with
women, and that they took no action in response to these “recurring issues” AC 11 140. For the
directors to have foreknowledge of Weinstein’s propensity for assault, they do not have to have
been aware of particular assaults against Canosa. The AC adequately pleads that there were
sufficient complaints within the company, some of which reached the directors, to give them
foreknowledge of Weinstein’s propensity for assault to support liability for negligent supervision
of him.

iii. Employer Premises

The non-Weinstein defendants argue that the AC does not make out a claim for negligent
supervision because, as pled, none of the alleged assaults on Canosa took place on TWC’s
premises or with its chattels, as required under Ehrens. See TWC Mem. at 11; R. Weinstein
Mem. at 10; Sarnoff Mem. at 16; Maerov Mem. at 11. lnstead, they note, as pled, these acts took
place either in Weinstein’s private homes or in hotel rooms See AC 1111 34-46.

On this element, the defendants are correct Even assuming the hotel rooms in which the
assaults on Canosa took place were paid for by TWC for use in connection with TWC projects,
the third element of the tort of negligent supervision would not be satisfied On this point, the

Court finds apposite Judge Sweet’s analysis in Doe v. Alsaua', 12 F. Supp. 3d 674 (S.D.N.Y.

30

2014). There, Judge Sweet held that a plaintiff had failed to state a claim for negligent
supervision against a company for an assault committed by its employee in a hotel room. 1a'. at
684. The assault took place in the private hotel room of a Saudi Prince; the alleged tortfeasor
employee was part of the Prince’s entourage, and his specific duties included “ensuring that the
‘climate’ of the floor inhabited by the Prince at the Plaza Hotel was properly regulated.” Id. at
676. Relative to Canosa, the plaintiff in Doe had made far more specific allegations as to the
company’s control over the hotel room, including “that the hotel was partially owned by the
Prince’s cousin,” and that the employee even regulated the temperature on the floor. See ia'. at
684. Nevertheless, “[b]ecause the attack occurred there, not [the company’s] premises,” Judge
Sweet held the plaintiff ’s negligent supervision claim inadequately pled. Ia'. Similarly here, all
the alleged assaults by Weinstein of Canosa occurred outside of TWC’s premises Canosa does
not cite any contrary authority. The AC, therefore, fails to adequately plead a negligent
supervision claim.

The Court accordingly dismisses claim 5 against all defendants

4. Claims 8-11 and 19-20 (Sex Discrimination): Failure to State a Claim
a. Overview.' Narrowing These Claims to Two

Canosa brings a variety of sex discrimination claims, although the AC is less than
pellucid as to the legal source of some of these claims The AC explicitly bases claim 8 (sex
discrimination) on the NYSHRL and claim 9 (employer liability for sexual assault) on the

NYCHRL20 and cites state and city administrative codes in the course of claims 19 (disparate

 

20 Claim 9, although titled “VlOLATlON OF NEW YORK ClTY HUMAN RlGHTS LAWS,”
names the New York City Civil Rights Law (“NYCRL”) § 40-c in addition to the NYCHRL.
AC 11 328. The AC cites the NYCRL only in the course of alleging that “[all defendants] have
liability for the sexual assaults and other tortious conduct alleged herein against Harvey
Weinstein by virtue of [NYCHRL] and [NYCRL].” Ial. Defendants construe the AC’s claims as

31

impact discrimination) and 20 (hostile work environment), which the Court construes to
implicate the NYSHRL and NYCHRL (together, the “Human Rights Laws”). See AC 1111 303-
352, 496-511. The AC separately brings claims for quid pro quo harassment (claim 10) and
hostile work environment (claim 11), but it does not identify the legal basis for these claims, and
various defendants argue that these are not free-standing causes of action. TWC Mem. at 21;
Sarnoff Mem. at 18; Maerov Mem. at 14. These defendants argue that these are instead theories
of discrimination that may be pursued under the Human Rights Laws, and that the facts
underlying them may support common law claims for assault and battery, but that there is no
freestanding New York common-law claim for sex discrimination Canosa does not appear to
respond.

The Court begins by examining whether the AC’s claims to this effect that are not
anchored in the Human Rights Laws but that instead appear to be based on common law may
survive. “lt is not clear that sexual harassment . . . exists as an independent common law tort
under New York law.” S.R. ex rel. MR. v. Turnbull, No. 12 Civ. 1052 (MEA), 2013 WL
1285411, at *2 n.2 (S.D.N.Y. Mar. 28, 2013). Canosa has not cited any case law supporting such
a common law cause of action, and the Court has not found any. On the contrary, theories of

sexual harassment, whether based on a quid pro quo or a hostile work environment theory, are

 

deriving from the NYSHRL and NYCHRL, and largely do not address the NYCRL provision at
issue. But see Sarnoff Mem. at 19 n.22 (noting that sex discrimination claims under the NYCRL
are analyzed identically to such claims under the NYSHRL and NYCHRL). NYCRL § 40-c, on
its face, prohibits only sex discrimination, and does not provide any unique basis for liability.
N.Y. Civ. Rights L. § 40-c. The Court therefore does not conduct a separate liability analysis
pursuant to the NYCRL and discusses the AC’s sex discrimination claims only in the context of
the NYSHRL and NYCHRL, Cf. Howe v. T own of Hempsteacl, No. 04 Civ. 0646 (DRH) (ETB)
2006 WL 3095819, at *5 (E.D.N.Y. Oct. 30, 2006) (on summaryjudgment, finding that claims
pursuant to “NYSHRL § 296; . . . and NYCRL § 40-c for employment discrimination all
undergo essentially the same analysis, and will be considered together”).

32

commonly brought either under federal law under Title Vll (not pled here) or the Human Rights
Laws See, e.g., Hill v. Chz`la’ren’s Vill., 196 F. Supp. 2d 389, 393 (S.D.N.Y. 2002) (“Plaintiff
proceeds on both quid pro quo and hostile work environment theories of sexual harassment”).

Moreover, the six above claims are duplicative. Claims 8, 9, 10, and 19 plead theories of
sex discrimination, including by means (claim 10) of quid pro quo harassment, and claims 11 and
20 plead a hostile work environment Neither the NYSHRL nor the NYCHRL make statutory
distinctions between these theories lnstead, the Human Rights Laws merely outlaw “[u]nlawful
discriminatory practices” on the basis of, inter alia, sex. N.Y. Exec. L. § 296; N.Y.C. Code § 8-
107. Sex discrimination includes sexual harassment through quid pro quo and hostile work
environment theories See, e.g., Meritor Sav. Bank, FSB v. l/inson, 477 U.S. 57, 64 (1986)
(“Without question, when a supervisor sexually harasses a subordinate because of the
subordinate’s sex, that supervisor discriminates on the basis of sex.” (quotation marks omitted)).

Accordingly, the Court treats the AC as bringing one claim (claim 8) under the NYSHRL
for discrimination, embracing Canosa’s multiple theories of harassment, and another (claim 9)
under the NYCHRL, again, embracing multiple theories of harassment These claims are, as
noted, brought against all defendants The Court dismisses claims 10, 11, 18, and 19, as either
based on non-existent common-law theories of liability or as duplicative, against all defendants

b. Rea’ressability

Robert Weinstein moves to dismiss the AC’s Human Rights Laws claims on the ground
that their protections “general[ly]” extend only to those who live or work in New York, whereas
Canosa, as pled, was a California resident at all relevant times.” R. Weinstein Mem. at 15.
Further, Robert Weinstein argues, because “most of Harvey Weinstein’s assaultive and abusive

behavior took place outside of New York,” id., these acts are outside the statutes’ scope.

33

ln so arguing, Robert Weinstein relies on Hojj‘”man v. Parade Publs., 15 N.Y.3d 285
(2010), in which the New York Court of Appeals noted the “disagreement among state and
federal courts concerning the state and territorial reach of the City Human Rights Law in
circumstances where the alleged discriminatory conduct is against a nonresident who does not
work in New York City,” id. at 290. The Hojj‘man court adopted an “impact” test for claims
brought by nonresidents under the Human Rights Laws This test requires that that the “impact”
of the alleged discriminatory conduct have been felt within, respectively, the state or city. See ia’.
290~92. The plaintiff in Hojj‘”man lived and worked in Georgia and brought his Human Rights
Laws claims solely on the basis that the decision to terminate him had been made in his
employer’s NYC headquarters 1a’. at 288. On that basis, dismissal was warranted under the
impact test 1a’. at 292.

The AC pleads far more here. lt alleges that Canosa was assaulted and harassed by
Weinstein numerous times in New York City during ostensible business meetings lt identifies
five specific such instances between 2010 and 2014. See AC 1111 35, 37, 39, 41, 44. The AC thus
amply pleads both that Canosa worked for Weinstein in New York City and that Canosa, in New
York City, felt the impact of his discriminatory and harassing conduct The AC therefore pleads
sufficient facts to invoke the protection of the Human Rights Laws

c. Timeliness

Sarnoff, Ziff, and Robert Weinstein move to dismiss the AC’s Human Rights Laws claims
as time-barred. Sarnoff Mem. at 6; R. Weinstein Mem. at 15, Canosa responds by invoking the
continuing violation doctrine.

Claims under the Human Rights Laws are subject to a three-year statute of limitations

See N.Y. C.P.L.R. § 214(2); N.Y.C. Admin. Code § 8-502(d). The last specific act that she

34

alleges took place in New York consisted of “threat[s] and verbal abuse[]” by Weinstein of her
“in the week following December 2, 2014.” AC 11 44. Canosa, however, filed her original
Complaint on December 20, 2017, more than three years later. That act therefore falls outside
the statutory limitation period.

Canosa argues, however, that because “the misconduct towards [her] was ongoing and
pervasive, spanning years,” under the continuing violation doctrine reviewed above, Weinstein’s
conduct should be treated as timely. Pl. Mem. at 19. The Court agrees The AC pleads three
additional acts of harassment that occurred within three years of the filing of this lawsuit See
AC 11 45 (December 21, 2014 Beverly Hills forced sex act); id. 11 46 (June 24, 2015 Hungary
physical assault and verbal abuse); id. 1147 (August 29, 2017 verbal threat; location unspecified).
Although each act allegedly occurred elsewhere, the AC squarely pleads a pattern of
discriminatory conduct that was felt by Canosa in, among other venues, New York City. A
“continuing violation may be found where there is proof of specific ongoing discriminatory
policies or practices, or where specific and related instances of discrimination are permitted by
the employer to continue unremedied for so long as to amount to a discriminatory policy or
practice.” Berrie v. Bd. ofEduc., No. 14 Civ. 6416 (CS), 2017 WL 2374363, at *9 (S.D.N.Y.
May 31, 2017) (quoting Quinn v. Green Tree Credit Corp., 159 F.3d 759, 766 (2d Cir. 1998),
abrogated in part on other grounds by Nal ’l R.R. Passenger Corp. v. Morgan, 536 U.S. 101
(2002)). The acts within the statutory period form part of such a continuing course of actionable
conduct And defendants do not cite case authority requiring, for the continuing violation theory
to apply, an act within New York specifically in the three years preceding the Complaint.

Accordingly, the Court holds that claims 8 and 9, based on the NYSHRL and NYCHRL

respectively, are timely brought, pursuant to the continuing violation doctrine.

35

d. Employer Status

Sarnoff, Ziff, and Robert Weinstein move to dismiss the AC’s Human Rights Laws claims
on the ground that they are not liable as her employers because, as pled, they did not have control
over Canosa’s employment Sarnoff Mem. at 20; R. Weinstein Mem. at 15-17. Canosa responds
that the directors’ alleged inaction in the face of chronic sexual misconduct by Weinstein, TWC’s
principal, supports their liability as employers Pl. Mem. at 24-25. For the following reasons,
the Court holds that the AC does not plead facts permitting either Robert Weinstein or the
directors21 to be held liable under the Human Rights Laws, and accordingly dismisses claims 8
and 9 as against them. This ruling, however, leaves intact these claims against the TWC
Companies

The Human Rights Laws permit individual liability for (1) employers, N.Y. Exec. L.

§ 296(1), (2) those who “actually participate[] in the conduct giving rise to [the] discrimination,”
Feingold v. New York, 366 F.3d 138, 158 (2d Cir. 2004) (quotation marks and citation omitted),
and (3) those who “aid, abet, incite, compel or coerce the [discrimination],” N.Y. Exec. L.

§ 296(6). The Court addresses these theories of liability in turn.

“State courts have held that ‘[g]enerally, four elements are considered in determining
whether the relationship of employer and employee exists 1for purposes of the Human Rights
Laws]: (1) the selection and engagement of the servant; (2) the payment of salary or wages;

(3) the power of dismissal; and (4) the power of control of the servant’s conduct.”’ Grijj‘in v.
Sirva 1nc., 835 F.3d 283, 291 (2d Cir. 2016) (quoting State Div. ofHuman Rights v. GTE Corp.,

487 N.Y.S.2d 234, 235 (4th Dep’t 1985)). Crucially, the employer relationship must be alleged

 

21 As noted, because Canosa’s allegations against the various directors are virtually identical,
such that the claims against the directors rise or fall together, the Court addresses these claims
collectively rather than focusing specifically on the claims against Sarnoff and Ziff.

36

as to the aggrieved party (here, Canosa), not the alleged bad actor (here, Weinstein). See N.Y.
Exec. L. 296(1).

Although the AC alleges that Robert Weinstein and the directors had some measure of
control over Weinstein ’s employment contract, the AC has not so alleged with respect to their
control over Canosa s employment The AC, tellingly, does not allege that Robert Weinstein or
the directors had any power whatsoever over Canosa’s hiring or firing, her salary, or her work.
These defendants are therefore not liable under an employer theory.

Nor does the AC permit Robert Weinstein or the directors to be held individually liable
on an actual participation or an aider or abettor theory. The AC does not allege that Robert
Weinstein or the directors actually participated in any conduct involving Canosa. lnstead it
repeatedly alleges that these parties “are liable because they were aware of and acquiesced in
repeated and persistent unlawful conduct by failing to investigate or stop it.” AC 11 179
(emphasis added); see also, e.g., id. 11 116 (“ROBERT WEINSTEIN was aware of the illicit
activities committed by HARVEY WEINSTEIN complained of herein, and numerous other
instances of similar conduct committed against other women, and failed to do anything about
same or to investigate further.”); id. 11 182 (“Defendants . . . failed to adequately investigate
claims [by others of misconduct], take common-sense measures to protect female employees and
third parties from HARVEY WElNSTElN’s illegal conduct, or terminate HARVEY
WElNSTElN’s employment.”). The AC further alleges that the TWC Companies entered into
numerous non-disclosure agreements with other complaining employees but, as to this point,
claims only awareness by Robert Weinstein and the directors of these agreements See id. 11 183
(defendants were “fully aware of numerous settlements involving claims of misconduct”); see

also id. 11 118 (“Robert Weinstein used settlements that contained strict Non-Disclosure

37

Agreements to keep law enforcement, the public, and even other 1TWC] employees from
discovering the extensive allegations of misconduct” but only “[TWC] itself entered into several
of these Non-Disclosure agreements”). Although the inaction reflected in these allegations may
be condemned as reprehensible, such inaction does not make out a claim of either active
participation or anything amounting to “aid[ing], abet[ting], incit[ing], coerc[ing] or
compel[ling]” Weinstein’s alleged assaults on Canosa.

Canosa argues that because the directors’ inaction in the face of Weinstein’s assaults was,
as alleged, in bad faith and animated by a desire to sustain TWC’s profitability, the directors
should nevertheless be held individually liable. Pl. Mem. at 24-25. But the one case on which
Canosa relies as a basis to imply individual liability against corporate directors for “bad faith or
fraud” does not arise under the Human Rights Laws, but addresses cases involving “breaches of
contract or tortious acts committed by their corporations.” Rella v. N. Atl. Marine, Ltd. , No. 02
Civ. 8573, 2004 WL 1418021, *9 (S.D.N.Y. Jun. 23, 2004). The Human Rights Laws contain
their own statutory basis for liability, which governs here. lt does not authorize liability based,
without more, on a director’s bad faith.

Accordingly, the Court holds that the AC does not state a claim under the Human Rights
Law against Robert Weinstein or the directors The Court therefore dismisses claims 8 and 9
against them.

e. Theories of Liability for Discrimination
Finally, the TWC Companies argue that the AC does not adequately plead facts to support

either a claim against them for sexual harassment under a quid pro quo theory,22 or a claim for

 

22 The TWC Companies also move to dismiss the AC’s hostile work environment claim under
the Human Rights Laws’ statutes of limitation. See TWC Mem. at 23-24. Because the Court

38

disparate impact discrimination At the outset, the Court notes that the Human Rights Laws do
not have separate statutory categories for these theories of discrimination They are “judicially
created 1terms] created for analytical purposes, not distinctions in the statute itself . . . .” Schiano
v. Quality Payroll Sys., 1nc., 445 F.3d 597, 604 (2d Cir. 2006). The AC is limited only by “the
substance of alleged misconduct of which [Canosa] complains rather than the terms used to
describe it.” Id. Nevertheless, the Court addresses the TWC Companies’ arguments challenging
two theories of discrimination

First, the TWC Companies argue that the facts pled in the AC do not support a claim for
quid pro quo sexual harassment because Canosa did not suffer an adverse employment action,
but instead had her career promoted as a result of Weinstein’s predatory attentions. TWC Mem.
at 22-23. The TWC Companies acknowledge that, as pled, Weinstein made threats against
Canosa’s career. But, because they claim the AC does not plead that Weinstein carried out these
threats, they argue there cannot be a valid claim for quid pro quo harassment, but only one for a
hostile work environment Id. at 23 n.16.

The TWC Companies erroneously elide refusal and submission quid pro quo harassment
cases The “relevant inquiry in a quid pro quo case is whether the supervisor has linked tangible
job benefits to the acceptance or rejection of sexual advances.” Jin v. Met. Life Ins. Co., 310 F.3d
84, 96 (2d Cir. 2002) (quotation marks omitted). The Second Circuit in Jin extensively analyzed
why the adverse employment action requirement applies only in retaliation cases where an
employee has been punished for refusing to submit to a supervisor’s sexual advances, not those

that submit to them. See id. at 95-99. The Jin court refused to read quid pro quo harassment

 

finds the AC’s Human Rights Laws claims timely under the continuing violation doctrine, see
supra pp. 34-35, the Court need not address this argument again here.

39

claims to require adverse action, noting that to do so would “punish the victims of sexual
harassment who surrender to unwelcome sexual encounters.” 1d. at 99 (quotation marks
omitted). The Circuit explained:

lt would be anomalous to find an employer liable when an employee was able to

stand up to a supervisor’s sexual demands, and therefore provoke an action such as

termination, but to find no liability when the employee was unable to refuse and

was actually subjected to sexual abuse, . . . [T]he employee who is coerced into

satisfying a supervisor’s sexual demands to keep her job may suffer a greater injury

than the employee who is able to refuse those demands
1d. (footnote and citation omitted). The AC pleads that Weinstein tied his sexual advances to
meetings about Canosa’s career and projects with the TWC Companies See, e. g., AC 1111 37, 42-
43, 46, 52, 54, 60. Additionally, it alleges that Weinstein threatened Canosa’s career if she
reported his predatory conduct See id. 1111 69~70, 72. The AC therefore states a claim for sexual
harassment under a quid pro quo theory.23

Second, the TWC Companies argue that the AC, to the extent pursuing a theory of

disparate impact discrimination, was required to identify a facially neutral policy, but that it fails

to plead such. See TWC Mem. at 24-25.24 The TWC Companies’ argument appears to be that to

 

23 ln making this argument, the TWC Companies also misapply decisions on summary judgment
as setting forth the governing pleading standard, and take liberties with their holdings See TWC
Mem. at 23 (citing Copantitla v. Fiskardo Estiatorio, 1nc., 788 F. Supp. 2d 253 (S.D.N.Y. 2011),
for the proposition that “‘unfulfilled threats’ [are] insufficient to plead [a] quid pro quo claim”
when the court in fact granted summary judgment against only plaintiff ’s NYSHRL quid pro quo
claim and denied it as to his NYCHRL claim, see id. at 299-300)); id. (characterizing Durant v.
A.C.S. State & Local Sols., 1nc., 460 F. Supp. 2d 492, 497 (S.D.N.Y. 2006), as “dismissing quid
pro quo claims for failure to ‘identify any tangible employment action”’ when in fact the court
granted summary judgment to defendant because of a lack of record evidence to support an
adverse employment action, see id. at 497)).

24 Although the AC lists “SEX DlSCRlMlNATlON - DISPARATE lMPACT” as Claim 19, its
allegation that “[d]efendants discriminated against plaintiff and other female employees on
account of their sex in their hiring, promotion, training, treatment and termination during their
employment,” AC 11 498, may be better suited to a claim for sex discrimination by disparate
treatment As noted supra p. 38, Canosa may pursue either theory provided the AC pleads
sufficient facts in support

40

the extent TWC had a policy that disadvantaged women, such policy was blatant and so can only
make out a hostile work environment claim, not a disparate impact claim. This argument fails

“To prevail under the disparate impact theory of liability . . . a plaintiff [must] (1) identify
a specific employment practice or policy; (2) demonstrate that a disparity exists; and (3) establish
a causal relationship between the two.” Chin v. PortAuth. of New York & New Jersey, 685 F.3d
135, 151 (2d Cir. 2012) (quotation marks and citations omitted). The AC alleges that not only
were the TWC Companies aware of Weinstein’s prolific predatory behavior against women, they
lacked a meaningful process for reporting and investigating sexual misconduct, AC 11 91, had a
policy of reporting complaints to Weinstein himself, id. 11 65, allowing him to retaliate, and
entered into many non-disclosure agreements to conceal the behavior, id. 11 90. These policies
disparately affected women as the only targets of Weinstein’s predations.

The TWC Companies cite Broomer v. Huntington Union Free School District, Nos. 12
Civ. 574 (DRH) (AKT), 12 Civ. 575 (DRH) (AKT), 2013 WL 4094924 (E.D.N.Y. Aug. 13,
2013), in support TWC Mem. at 25. But Broomer did not rely on the failure to plead a facially
neutral policy to dismiss disparate impact claims; it found that the plaintiffs had failed to allege
any policy at all . The Broomer plaintiffs had argued that a school district had a policy of
requiring teachers to have a dual-language certification The Court in dismissing, however,
noted that “[t]here is no indication as to when such a policy was implemented or how such a
policy could coexist with the fact that plaintiffs, who lacked dual-language certification, were
recalled to teach other classes in the School District.” 1d at *9. Additionally, the court found
that the plaintiffs, non-Hispanic teachers, had not made any allegation of disproportionate effect
of the alleged policy so as to impact them. See id. ln contrast, the conduct alleged here in the

AC amply pleads TWC policies that enabled Weinstein’s predatory conduct And it pleads facts

41

supporting that such policies disparately affected women, including Canosa, The AC therefore
pleads a coherent theory of disparate impact sex discrimination

The AC’s claims Human Rights Laws claims therefore survive as against Weinstein and
the TWC Companies

5. Claims 13-15 (TVPA): Failure t0 State a Claim

The AC pleads three TVPA claims: against Weinstein (claim 13), the TWC Companies
(claim 14), and “individual defendants,” although that claim names only Robert Weinstein (claim
15). See AC 1111 402, 419, 443. The TWC Companies move to dismiss the claims against them,
TWC Mem. at 12~16, and Robert Weinstein moves to dismiss the claim against him,
R. Weinstein Mem. at 19-21.25 For the reasons that follow, the Court grants Robert Weinstein’s
motion to dismiss the TVPA claim against him but denies the TWC Companies’ motion

The TVPA creates a civil remedy by victims against perpetrators or those who benefitted
financially from participation in a sex trafficking venture. See 18 U.S.C. § 1595. A TVPA
participation claim must plead that the defendant “knowingly . . . benefits, financially or by
receiving anything of value, from participation in a 1sex trafficking venture,] while knowing . . .
that means of force, threats of force, fraud [or] coercion . . . will be used to cause 1a] person to

engage in a commercial sex act.” 18 U.S.C. § 1591(a)(2).

 

25 Maerov and Sackman move to dismiss any TVPA claims against them, to the extent claim 15
may be read to implicate them as “individual defendants.” Maerov Mem. at 19-20. The Court
construes claim 15 as pled only against Robert Weinstein, the only defendant it names To the
extent claim 15 could be read to encompass unnamed others, the Court dismisses those claims
for want of specific allegations against these others, and for the same reasons addressed as to

Robert Weinstein

42

a. Harvey Weinstein
Weinstein does not move to dismiss the TVPA claim against him except to the extent that
arguments made by other defendants might run to his benefit The other defendants’ arguments
do not successfully do so. The one argument made by others with potential to benefit Weinstein
is that the TVPA was not intended to apply in contexts such as those pled by Canosa, see TWC
Mem. at 12-13; R. Weinstein, but the Court rejects that argument, see infra pp. 44~45. Largely
for the reasons persuasively given by Judge Sweet in another pending lawsuit against Weinstein,
see Noble v. Weinstein, 335 F. Supp. 3d 504 (S.D.N.Y. 2018), the Court finds that the TVPA
applies to the AC’s allegations against Weinstein, and that the AC states a TVPA claim. ln
particular, Canosa “has plausibly alleged that Harvey Weinstein, knowingly and in interstate
commerce, enticed and or recruited her knowing that means of force, fraud, or a combination of
the two, would be employed to cause her to engage in a commercial sex act” See id. at 523.26
The Court therefore sustains the TVPA claim (claim 13) against Weinstein
b. TWC Companies
The AC pleads sufficient facts that the TWC Companies actively participated in the
recruitment and enticement of women, knowing that those women would_or would likely_be
coerced by Weinstein into engaging in what amounted to a commercial sex act with him, The
AC alleges that the TWC Companies maintained women on their payroll whose responsibilities

including introducing Weinstein to young women and covering up his assaults See AC 1111 43 0-

 

26 The Court adopts herein Judge Sweet’s construction of the statutory term “commercial sex
act,” and his finding, on similarly pled facts, that the plaintiff’s “reasonable expectation of
receiving [something of value] in the future, based on Harvey’s repeated representations that she
would,” was sufficient to satisfy it. Noble, 335 F. Supp. at 521. The AC’s allegations that
Canosa expected to and in fact received career advances in exchange for participating in coerced
sexual activity with Harvey Weinstein, see, e.g., AC 1111 35, 42, 54, 69, easily clear that bar.

43

434. The AC further alleges that although the TWC Companies knew that Weinstein’s recurrent
practice-indeed, pattern_was to lure women like Canosa into pretextual meetings and then
subject them to forced sexual acts, the companies nevertheless continued to pay for and facilitate
Weinstein’s interstate and foreign travel, on which trips some assaults, including of Canosa,
occurred. See id. 1111 422_425. The AC also alleges that employees of the TWC Companies gave
Weinstein the medications he required to perform sexual acts and cleaned up after his sexual
assaults See id. 11 57. The AC further claims that the TWC Companies “expressly or tacitly
linked tangible job benefits to the commission of the forced sexual advances and sexual assaults
aforesaid.” See id. 11 356; see also id. 11 388.

ln arguing that their alleged concrete support for Weinstein’s sexual assaults does not
state a claim against them under the TVPA, the TWC Companies first argue that “[t]he scenario
raised in the Complaint is not akin to the perils of human sex trafficking the statute meant to
address” TWC Mem. at 12. They ask the Court to distinguish between “bona fide” human
trafficking cases, such as a reported incident in which a 15-year-old was given crack cocaine and
lived with her abuser, with the corporate context of the instant case, in which Canosa “sought
production work around the world, routinely traveled to TWC’s offices in New York from her
home in California, and chose to remain a TWC employee.” See id. at 12_13.

The TWC Companies’ attempt to cabin the TVPA to reach only caricatures of child
slavery, and to exclude corporate-supported conduct, is wholly unpersuasive The text of the
TVPA does not provide any charter for this self-serving distinction That the TWC Companies,
as alleged, enticed Canosa to meet with Weinstein through the promise of production deals rather

than the promise of crack, does not remove their conduct from the ambit of the statute Nor does

44

the fact that, as alleged, the companies enabled Weinstein to force sexual acts on Canosa in
expensive hotels rather than brothels

ln construing the TVPA to reach conduct such as Weinstein’s this Court, as indicated
above, finds persuasive Judge Sweet’s construction of the statute in Noble, involving claims of
similar conduct by Weinstein Judge Sweet held that Section 1595, the remedial provision at
issue, “requires broad interpretation.” Noble, 335 F. Supp. 3d at 515 (citing Peyton v. Rowe, 391
U.S. 54, 65 (1968) (recognizing “canon of construction that remedial statutes should be liberally
construed”)). As he noted, Sections 1591 and 1595 use “[b]road, expansive language,” and
“Congress’s use of the word ‘whoever’ and its repeated use of the word ‘any’ ‘does not lend
itself to restrictive interpretation.”’ 1d. at 516 (quoting United States v. Jungers, 702 F.3d 1066,
1070 (8th Cir. 2013)). Judge Sweet found Weinstein’s attempt to cabin Section 1591 to “child
prostitution, torture, and child pornography” unpersuasive, and indeed, collected cases arising in
less sensational contexts in which the TVPA has been applied to “defendants who have lured
women, under false pretenses and with lucrative promises, for sexual purposes.” See id. at 516
n.5. The conduct alleged by Canosa therefore comfortably falls within the scope of the TVPA.

The TWC Companies next argue that, even if the TVPA applies to Weinstein’s conduct,
the AC does not adequately allege that they participated in his sex trafficking venture See TWC
Mem. at 14. They rely on an unreported Sixth Circuit case that held Section 1591(a)(2) to
require proof “that the defendant actually participated in a sex-trafficking venture,” see id. (citing
United States v. A]j)are, 632 F. App’x 272, 282 (6th Cir. 2016)), and on Judge Sweet’s dismissal
in Noble of the TVPA claims brought against Robert Weinstein, Canosa responds that the AC

here pleads concrete steps by the TWC Companies to aid and abet Weinstein’s TVPA violations

45

that exceed substantially the allegations regarding Robert Weinstein’s conduct in Noble. See Pl.
Mem. at 12.

Canosa is correct ln Noble, Judge Sweet held that allegations that Robert Weinstein paid
for Weinstein’s travel and paid for prior settlements of claims made by women against him were
inadequate to demonstrate his participation in a sex trafficking venture See Noble, 335 F. Supp.
3d at 524. He stated that “‘mere membership” in a venture is “insufficient if [the defendant] is
ignorant of the venture’s sex trafficking activities (and the means and methods thereof).”’ 1d.
(quoting A]j/are, 632 F. App’x at 285). And, he noted, Section 1591(a)(2) “does not target [those]
who turn a blind eye to the source of their financial sponsorship.” 1d. (quoting Ajj)are, 632 F.
App’x at 286). The complaint at issue, Judge Sweet noted, did not allege that Robert Weinstein
was “‘present for any of the alleged assaults,”’ “‘was told about them before or after they
occurred,”’ or “‘anything similar, which might show knowledge or reckless disregard.”’ 1d.
(quoting Lawson v. Rubin, 17 Civ. 6404 (Bl\/IC), 2018 WL 2012869, at *11 (E.D.N.Y. Apr. 29,
2018)). Judge Sweet therefore held that there were no “specific factual allegations that plausibly
allege Robert knew of, or participated in, Harvey’s alleged violation of Section 1591 .” 1d.

Here, in contrast, as to the TWC Companies, the AC alleges specific means and methods
used by multiple company employees to facilitate Weinstein’s sexual assaults and to cover them
up afterwards lt alleges a series of assaults during a five-year period facilitated by the TWC
Companies And it alleges that the TWC Companies entered into non-disclosure agreements
with many women, with the predictable effect of enabling future assaults by Weinstein, These
allegations easily exceed those made against Robert Weinstein in Noble. The pattern of
facilitation and cover-up by these companies is sufficiently developed here to state a claim of

participation against the TWC Companies under Section 1591(a)(2).

46

The TWC Companies finally argue that they did not knowingly benefit from any alleged
participation in a sex trafficking scheme TWC Mem. at 15. Citing an unreported decision from
the Western District of Arkansas, these defendants argue that the AC must allege a “causal
relationship between the sex act” and the benefit purportedly received by the defendant 1d.
(quoting Kolbek v. Twenty First Century Holiness Tahernacle Church, 1nc., No. 10 Civ. 4124,
2013 WL 6816174, at * 16 (W.D. Ark. Dec. 24. 2013)). They claim that the AC’s allegation that
TWC financially benefited from Weinstein’s promotion of TWC and profited from its projects
are inadequate 1d.

ln so arguing, however, the TWC Companies elide a central allegation of the AC: that by
facilitating and covering up Weinstein’s sexual assaults, TWC made Weinstein more likely to
continue to work for TWC. While the facts developed in discovery may or may not substantiate
this allegation, the AC adequately pleads a symbiotic relationship between the TWC Companies
and Weinstein, in which the companies affirmatively enabled and concealed Weinstein’s
predations as a means of keeping him happy, productive, and employable which led the
companies to achieve fame and reap financial benefits See, e.g., AC 11447 (“[Weinstein] was
the face of [the TWC Companies] and his presence and promotion . . . brought exposure and
prestige to [their] films”). The TWC Companies’ claim that there is no causal link between their
acts and practices and Weinstein’s sexual abuse of women, including Canosa, is thus
unpersuasive

The AC therefore pleads sufficient facts to sustain a Section 1591(b) TVPA participation

claim against the TWC Companies

47

c. Robert Weinstein

Robert Weinstein argues that the AC’s TVPA claim against him should be dismissed
largely for the reasons Judge Sweet articulated in dismissing claims against him Noble. See
R. Weinstein Mem. at 19-20. He is correct The AC does not plead a TVPA claim against
Robert Weinstein with adequate specificity. ln contrast to its allegations regarding the TWC
Companies, the AC pleads only conclusory allegations regarding Robert Weinstein’s
participation in Weinstein’s commercial sex scheme lt states only, in general terms, that Robert
Weinstein facilitated Weinstein’s interstate and foreign travel, see, e. g., AC 11 444, knew of
Weinstein’s pattern or practice of assault, see, e.g., id. 11 449, and was privy to multiple claims of
assault alleged against Weinstein, see, e.g., id. 11 450. These were exactly the allegations found
inadequate in Noble. The Court has not been given good reason to depart from Judge Sweet’s
analysis

The Court accordingly dismisses the AC’s TVPA claim against Robert Weinstein

6. Claims 21 and 22 (RICO): Failure to State a Claim

Finally, Robert Weinstein and the TWC Companies move to dismiss the RICO (claim 21)
and RlCO conspiracy (claim 22) claims the AC brings against them. R. Weinstein Mem. at 22;
TWC Mem. at 16. Canosa does not respond or defend these claims in her opposition brief.
There appear to be multiple pleading deficiencies affecting these claims For present purposes
the Court develops only the following two. As explained below, the first requires dismissal of
the RlCO claims as brought not only against the moving defendants, but against Weinstein and

John Does 1-10 as well.27

 

27 The AC does not bring RlCO claims against the directors As to Does 1-10, against whom the
RlCO claim is brought, the AC does not explain who these persons are The AC does not
describe them among the parties, see AC 1111 1-30, nor does it contain a section specifying their

48

a. Compensable Injury

RlCO provides a civil remedy to “[a]ny person injured in [her] business or property by” a
RlCO violation 18 U.S.C. § 1964(c) (emphasis added). “[C]ourts have uniformly held that
injuries such as emotional distress or physical injury are not cognizable under RlCO.” Shaw v.
Rolex Watch U.S.A., 1nc., 776 F. Supp. 128, 134 (S.D.N.Y. 1991) (collecting cases); see also
Laborers Local 1 7 Health and Benejit Fund v. Philip Morris, 1nc., 191 F.3d 229, 241 (2d Cir.
1999) (“[T]hese RICO causes of action could not be asserted by the smokers . . . because the
RlCO statute requires an injury to ‘business or property,’ whereas the smokers’ injuries are
personal in nature.”); Genty v. Resolution Trust Corp., 937 F.2d 899, 918-19 (3d Cir. 1991)
(“The significance of section 1964(c)’s plain language is clear: RlCO plaintiffs may recover
damages for harm to business and property only, not physical and emotional injuries due to
harmful exposure to toxic waste.”); Grogan v. Platt, 835 F.2d 844, 846 (11th Cir. 1988) (“The
words ‘business or property’ are, in part, words of limitation; if Congress had intended for the
victims of predicate acts to recover for all types of injuries suffered, it would have drafted the
statute to read: ‘A person injured by reason of a violation of a section 1962 of this chapter may
sue therefor . . . .”’ (citations omitted)).

The AC’s RICC) claims, however, fail to allege a compensable injury. The AC alleges
that as a result of the described RlCO acts, Canosa “sustained injury, emotional pain and
suffering, physical pain, emotional distress, pain and suffering and loss of enjoyment of life.”
AC 11 535. Although these personal injuries are undeniably consequential, none is an injury to

business or property. See Hollander v. F lash Dancers Topless Club, 340 F. Supp. 2d 453, 458

 

conduct, see id. 1111 31-168 (describing “ACTIONS OF HARVEY WElNSTElN,” “COMPANY
FAILURES AND ACTS,” “ROBERT WEINSTEIN’S FAlLURES AND ACTS,” and the
“BOARD OF DlRECTORS’ FAlLURES AND ACTS.”).

49

(S.D.N.Y. 2004) (describing a compensable injury under RlCO as “injury to [a plaintiff ’s]
business or property_and not physical, emotional or reputational harm or any economic aspect
of such harm”). The AC separately alleges that Canosa was “injured in [her] person, property
and business by reason of these [RlCO] violations,” AC 11 532, but this claim is entirely
conclusory. The AC does not allege any facts to support these conclusory allegations Notably,
although the AC at several points alleges that Weinstein threatened to ruin Canosa’s career, see,
e.g. , id. 1111 31, 69, 70, 72, it does not anywhere describe any actual harm to her career. Quite the
contrary, the AC alleges that Weinstein used his promotion of her career as an opportunity to
abuse her. See id. 11 54 (“Harvey Weinstein advanced plaintiff ’s career and provided plaintiff
with jobs and production opportunities and plaintiff was working on said jobs producing several
film projects with Harvey Weinstein and was assaulted and forcibly sexually assaulted against
her will several times under the guise of production work.”).

The AC’s failure to plead a cognizable injury to business or property requires dismissal of
the RlCO claims against all defendants

b. Predicate Acts

The AC’s RICO claims against Robert Weinstein and Does 1-10 separately fail for failure
to adequately plead predicate acts Section 1961(1) describes a variety of indictable acts that
may constitute racketeering activity for purposes of the statute 18 U.S.C. § 1961(1). The AC
alleges three: witness tampering in violation of 18 U.S.C. § 1512, sex trafficking in violation of
18 U.S.C. §§ 1590 and 1591 (the TVPA), and mail and wire fraud in violation of 18 U.S.C.

§§ 1341 and 1343. See AC11517.

50

i. Sex Trafficking
F or the reasons above, the Court has sustained Canosa’s TVPA claims against Weinstein
and the TWC Companies but not as against Robert Weinstein, Accordingly, sex trafficking is a
predicate act only as to Weinstein and the TWC Companies
ii. Witness Tampering
The AC adequately alleges that Weinstein made numerous threats against her not to speak
to others about his sexual assault of her. See, e.g., id. 1111 47 (“Harvey Weinstein again verbally
threatened plaintiff not to speak to anyone about his abuse of plaintiff.”), 38, 41, 42, 44. Canosa
alleges that she did not report the abuse earlier out of fear occasioned by his threats See, e.g., id.
1111 70, 72. However, the AC nowhere alleges that Canosa received “physical force, threats or
persuasion,” 18 U.S.C. § 1512, from any other defendants against whom RlCO claims are pled,
i.e., Robert Weinstein, the TWC Companies or Does 1-10. Although the AC alleges that “all
defendants were aware of, ratified and condoned said threats that were ever received from any
other victim,” AC 11 73, it lacks specific allegations that any non-Weinstein defendant ever
affirmatively intimidated her from reporting Weinstein’s abuse,
The AC therefore alleges predicate acts of witness tampering only as against Weinstein
iii. l\/lail and Wire Fraud
As support for the predicate acts of mail and wire fraud, the AC alleges “the transmission,
delivery, or shipment of the following by the RlCO Defendants or third parties . . .” and then lists
a variety of documents See AC 11 524. The list of documents contains references to “the Law
Firms and lntelligence Participants” “the Complicit Producers,” and “Class members.” See id
The AC does not, in fact, list any such parties lnstead, it cites to “Exhibit 6,” see id. , which is a

class action complaint filed in another case in this District, Dulany v. Miramax Film NX LLC, 18

51

Civ. 4857 (AKH). These elliptical pleadings in support of claims of mail and wire fraud are
manifestly inadequate The AC does not articulate a coherent theory of fraud. And despite the
references above, the AC does not otherwise refer anywhere to law firms intelligence
participants or complicit producers Nor, despite the reference to “Class members,” does the AC
purport to be filed on behalf of a putative class. Simply put, the AC does not allege any facts
supporting a claim of mail and wire fraud, let alone by the defendants named in the RICO
counts

The AC has therefore failed to adequately allege predicate acts of mail and wire fraud
against any defendant The only predicate acts it alleges are the acts of sex trafficking by
Weinstein and the TWC Companies The AC’s RICO claims as brought against other defendants
therefore fail not only because of the absence of a cognizable injury, but also because they fail to
allege predicate acts

CONCLUSION

For the foregoing reasons the Court:

1. dismisses all claims against Robert Weinstein;

2. dismisses all claims against the directors;

3. sustains the sex discrimination claims against the TWC Companies brought under the
NYSHRL (claim 8), the NYCHRL (claim 9), as well as the TVPA claim (claim 14), and
dismisses all other claims against them;

4. sustains the common-law claims against Harvey Weinstein for battery (claim 1), assault
(claim 2), llED (claim 3), sexual assault (claim 6), and false imprisonment (claim 18);

sustains the statutory claims against Harvey Weinstein brought under the NYSHRL

52

(claim 8), the NYCHRL (claim 9), the TVPA (claim 13), and California law (claims 16

and 17); and dismisses all other claims against Weinstein

The Clerk of Court is respectfully directed to terminate the motions pending at Dkts. 106,
108, 112, 116, and 119, and to terminate Robert Weinstein, Dirk Ziff, Tim Sarnoff, Tarak Ben
Ammar, Lance Maerov, Richard Koenigsberg, J eff Sackman, Paul Tudor J ones and Does 1-10 as
defendants

Canosa seeks leave to replead again, see P. Mem. at 25, although she does not recite any
new facts that a new complaint, her third, would add. The Court denies Canosa’s present request
to replead, for two independent reasons First, after defendants filed their initial motions to
dismiss~_substantially on the same grounds pursued here-the Court issued an amend or oppose
order notifying Canosa of her right to amend and that no further opportunities to amend
thereafter would likely be granted. See Dkt. 92. Canosa thereafter filed the AC, on notice that
this was her final opportunity to fortify her claims Second, in seeking_in her opposition
brief_leave to replead in the event of dismissals Canosa has not identified a single additional
fact that a new complaint would allege, let alone facts that could close the deficiencies
defendants identified See P. Mem. at 25.

The Court, mindful of the complexity and importance of this matter, will permit Canosa
to move for leave to amend, a final time, the existing complaint lf Canosa wishes to pursue this
course and is in possession of facts as-yet unpled that could rehabilitate claims dismissed here,
she must submit a proposed amended complaint, and a memorandum of law concretely
explaining why the newly pled facts cure the previously identified pleading deficiencies The

Court reminds Canosa’s counsel that generalized and conclusory allegations will not suffice ln

53

the interest of moving this litigation forward to discovery, any such proposed amended complaint

and memorandum of law is due two weeks from the date of this decision,

1971/144 /Q. §/\W

Paul A. Engelmayer 0 U
United States District Judge

SO ORDERED.

Dated: January 28, 2019
New York, New York

54

